Citation Nr: 0737814	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for Charcot-Marie-Tooth 
disease.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in October 2002, of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.  

In January 2004, the veteran testified at a hearing before 
the undersigned.  A transcript of that hearing is of record.

In June 2006, the Board found new and material evidence to 
reopen the claim and thereafter remanded the claim for 
additional development.  As the requested development has not 
been completed, further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 
11 Vet. App. 268 (1998).

The claim of service connection for Charcot-Marie-Tooth 
disease is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

In the remand of June 2006, the Board directed that the 
veteran by examined by a neurologist.  The examination, which 
was conducted in April 2007, was not done by a neurologist.  

To ensure compliance with the Board's remand, the case is 
REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a neurologist to determine 
whether Charcot-Marie-Tooth disease was 
aggravated by service.  

The veteran's file must be reviewed by 
the neurologist and the neurologist is 
asked to report that the file was 
reviewed. 

In formulating the opinion, the 
neurologist is asked to comment of the 
following:   

a). Were the signs and symptoms, 
pertaining to the feet and ankles, during 
service consistent with the Medical 
Board's finding that Charcot-Marie-Tooth 
disease pre-existed service.  

The service medical records show 
that on entrance examination, there 
was a history of painful and swollen 
joints, a foot problem, and a healed 
fracture of the left foot.  
Examination of the lower extremities 
was within normal limits.  

About three weeks later, the veteran 
was seen in an orthopedic evaluation 
for a painful left foot and ankle 
with a previous history of a 
fracture.  The examiner noted that 
the veteran had suffered a fracture 
several years previously and that 
the veteran now complained of foot 
pain after prolonged standing and 
marching and turning of his ankle.  
The pertinent finding was forefoot 
adduction and the impression was 
questionable metatarsalgia and an 
arch support was recommended.  

A day later, the veteran was seen in 
the podiatry clinic. The pertinent 
findings were cavus deformity of the 
left foot and dorsiflexion of the 
left ankle limited to the neutral 
position.  

From February to May 1970, the 
veteran was seen several times for 
foot pain, and he was placed on a 
temporary physical profile in March 
1970.  In May 1970, the pertinent 
finding was bilateral cavus 
deformity.  In December 1970, the 
veteran was seen in a neurology 
consultation because of weakness of 
dorsiflexion in both ankles.  The 
pertinent findings were no ankle 
reflexes and a pes cavus deformity.  
An electromyography was consistent 
with Charcot-Marie-Tooth disease.  

When the veteran was seen in 
February 1971, it was noted that he 
had had weakness in his feet for as 
long as he could remember.  The 
pertinent finding was severe distal 
muscle wasting in the legs.  

In April 1971 on evaluation for a 
Medical Board, the veteran 
complained of pain and weakness in 
the lower extremities.  History 
included leg problems for two years 
before the veteran entered service, 
when he sustained a foot fracture 
and afterward he developed pain and 
weakness first in the left leg and 
then in the right leg, but no 
pathology was found on entrance to 
service.  After a recitation of the 
in-service history, including the 
orthopedic, podiatry, and neurology 
reports, the Medical Board 
recommended that the 


veteran be separated from service 
because of the pre-existing 
conditions that were not aggravated 
by service that were diagnosed as 
bilateral neuritis, Charcot-Marie-
Tooth type, and bilateral talipes 
cavus due to bilateral neuritis, 
Charcot-Marie-Tooth type.  

b). If Charcot-Marie-Tooth disease pre-
existed service on the basis of the signs 
and symptoms of the disease during 
service, what is the clinical 
significance of the physical stress of 
the veteran's basic training with due 
regard to accepted medical principles, 
pertaining to the history, 
manifestations, clinical course, and 
character of the disease, as to whether 
there was an underlying worsening of 
Charcot-Marie-Tooth disease, as 
contrasted to temporary worsening of 
symptoms, beyond the natural progress of 
the disease, considering manifestations 
prior to, during, and subsequent to 
service. 

After service, the first 
documentation of Charcot-Marie-Tooth 
disease was in a statement in May 
1975.  In the statement, F.T.T., MD, 
stated that the veteran complained 
that at times he could not use his 
feet after he walked for a half 
mile, a problem he had not noticed 
until he entered the Army and found 
that he could not run.  The 
physician stated that the veteran 
was able to work until he got laid 
off in April 1975.  The pertinent 
findings were peroneal muscular 
atrophy, Charcot-Marie-Tooth 
disease, with high arches, clawing 
of the feet, foot drop, and 
decreased reflexes and sensation in 
the lower extremities. 


2. After the development requested has 
been completed, adjudicate the claim of 
service connection for 
Charcot-Marie-Tooth disease, considering 
all the evidence of record.  If the claim 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
GEORGE. E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


